DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 05/13/2021.
Claims 23, 29-31, 34, 40-42 are pending and are examined in this office action. 
Claims 23, 34, have been amended.
Claims 24-28, 32-33, 35-39 have been canceled.

Response to Arguments
Applicant’s arguments, filed on 05/13/2021, with respect to claim(s) have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

In view of the applicant’s amendment to the independent claims 23, 34 “receiving a conventional handover command that has no triggering condition; performing, in a case that the CHO command is received and the at least one triggering condition is not fulfilled, a handover procedure according to the conventional handover command to instruct the UE to connect to a target cell; and releasing the CHO command when the handover procedure is successfully performed”, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using new prior art. See TAMURA et al. (US 20140126545 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 29-31, 34, 40-42  are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US 20200077314 A1; hereinafter as “HWANG”, which has a Foreign Application Priority Date of KR 10-2017-0057093 dated May 4, 2017).in view of TAMURA et al. (US 20140126545 A1; hereinafter as “TAMURA”).


With respect to independent claims: 
Regarding claim 23, HWANG teaches a method of a conditional handover (CHO) procedure for a user equipment (UE) (Figs. 18-10: UE 110, Fig. 21. UE 110) (Figs. 18-19, 21: method of a terminal may include transmitting, to a serving base station, a first message including information on a candidate target cell, receiving, from the serving base station, a second message including information on a condition for conditional handover related to the candidate target cell, and performing handover to the candidate target cell if a measurement result for the candidate target cell meets the condition for the conditional handover: [0008], the method comprising: 

    PNG
    media_image1.png
    818
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    800
    602
    media_image2.png
    Greyscale


receiving, by the UE (Figs 18-19, Fig. 21: UE 110), a CHO command from a source base station (see figs. 18-19, Fig. 21: Service Node B)  (aforesaid UE 110 receives a CHO Command from Servicing Node B: element 1850, also element 1940: element 2140: [0121]), the CHO command having a CHO command identifier (ID), a target cell configuration and at least one triggering condition (aforesaid CHO 

 	HWANG , when teaching “ release the CHO command when the handover procedure is successfully performed”,   HWANG  appears silent on “receiving a conventional handover command that has no triggering condition; performing, in a case that the CHO command is received and the at least one triggering condition is not fulfilled, a handover procedure according to the conventional handover command to instruct the UE to connect to a target cell, release the CHO command when the handover procedure is successfully performed” which however had been known in the art before the effective filing date of the claimed invention such as shown by TAMURA in “HANDOVER CONTROL METHOD, WIRELESS COMMUNICATION TERMINAL, AND WIRELESS COMMUNICATION DEVICE” (Title).

TAMURA, in the same field of endeavor, discloses: 
receiving a conventional handover command that has no triggering condition (see fig. 11: HANDOVER START COMMAND MESSAGE receive by UE3 from Source NE3: receiving the handover start command message: [0132]-[0133]); 


    PNG
    media_image3.png
    575
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    629
    494
    media_image4.png
    Greyscale



performing, in a case that the CHO command is received (see fig. 11: CONTIONAL HANDOVER COMMAND receives by UE3 from Source NE3::[0133]) and the at least one triggering condition is not fulfilled (Fig. 13: S102 ==NO, move to  S303: [0144]), a handover procedure according to the conventional handover command to instruct the UE to connect to a target cell  (see fig. 13 element S102, S303: when conditional handover does not meet conditional trigger condition, process move to  S303 where it moves to handover START COMMAND RECEIVED  is YES, UE moves to target adjacent cell : “When a determination result rendered in step S102 is No, processing proceeds to step S303. .. . In step S303, the terminal UE3 determines whether or not the handover start command message is received from the currently-connected cell. …. By contrast, the determination result is Yes, processing proceeds to step S104. ….. In step S104, the terminal UE3 halts the communication with the currently-connected cell, thereupon starting handover to the target cell for handover: [0140]); 
 release the CHO command when the handover procedure is successfully performed (“Detecting that the terminal UE3 started handover after transmitting the handover start command message, the source network entity SNE3 starts transferring the data addressed to the terminal UE3 to the target network entity TNE”. “By means of transmission of the handover start command message, the source network entity SNE3 detects that the terminal UE3 started handover”:  [0133]-[0134; ] “The terminal UE1 that started handover first sends a random access preamble (Random Access Preamble) as an uplink sync establishment request to the target network entity TNE indicated by the conditional handover command. Synchronized with the target network entity TNE, the terminal UE3 transmits a handover complete (Handover Complete) message to the target network entity TNE. Under the foregoing procedures, handover from the own cell provided by the source network entity SNE3 to the adjacent cell provided by the target network entity TNE takes place”. (==release of all handover message including CHO command]: [0135]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TAMURA to the system of HWANG in order to provide handover to adjacent cell where radio resource can be effectively utilized   TAMURA, [0050]).   

	
Regarding claim 34, HWANG teaches A user equipment (UE) (Figs 18-19, Fig. 21: UE 110), comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (see fig. 16: [0033], “a terminal 110 may include a transceiver 1610, a controller 1620, and a storage 1630. In the disclosure, the controller 1620 may be defined as a circuit or an application-specific integrated circuit or at least one processor”: [0106]-[0107]; “The storage 1630 may store at least one of information transmitted and received through the transceiver 1610 and information generated through the controller 1620”: [0110]); at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (Fig: 16: [0106]-[0110]):

    PNG
    media_image1.png
    818
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    800
    602
    media_image2.png
    Greyscale



 receive a conditional handover (CHO) command from a source base station (see figs. 18-19, Fig. 21: Service Node B)  (aforesaid UE 110 receives a CHO Command from Servicing Node B: element 1850, also element 1940: element 2140: [0121]), the CHO command having a CHO command identifier (ID), a target cell configuration and at least one triggering condition (aforesaid CHO Command will have reference measurement IDs (i.e. CHO Command Identifier (ID) in claim), a target cell configuration for Candidate Target Cell 130 (i.e. target cell configuration in claim ) and Delta information (i.e. triggered condition): [0121];  aforesaid UE receives conditional handover which includes “ID information of the candidate target cell (i.e.. a target cell configuration in claim), measurement ID information (i.e. CHO Command ID in claim), delta information (i.e. at least one triggering condition in claim) to which a measurement configuration based on the measurement ID information is to be applied…: [0009]).

HWANG , when teaching “ release the CHO command when the handover procedure is successfully performed”,   HWANG  appears silent on “receive a conventional handover command that has no triggering condition; perform, in a case that the CHO command is received and the at least one triggering condition is not fulfilled, a handover procedure according to the conventional handover command to instruct the UE to connect to a target cell, release the CHO command when the handover procedure is successfully performed” which however had been known in the art before the effective filing date of the claimed invention such as shown by TAMURA in “HANDOVER CONTROL METHOD, WIRELESS COMMUNICATION TERMINAL, AND WIRELESS COMMUNICATION DEVICE” (Title).

TAMURA, in the same field of endeavor, discloses: 
receive a conventional handover command that has no triggering condition (see fig. 11: HANDOVER START COMMAND MESSAGE receive by UE3 from Source NE3: receiving the handover start command message: [0132]-[0133]); 


    PNG
    media_image3.png
    575
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    629
    494
    media_image4.png
    Greyscale



perform, in a case that the CHO command is received (see fig. 11: CONTIONAL HANDOVER COMMAND receives by UE3 from Source NE3::[0133]) and the at least one triggering condition is not fulfilled, a handover procedure according to the conventional handover command to instruct the UE to connect to a target cell  (see fig. 13 element S102, S303: when conditional handover does not meet conditional trigger condition, process move to  S303 where it moves to handover START COMMAND RECEIVED  is YES, UE moves to target adjacent cell : “When a determination result rendered in step S102 is No, processing proceeds to step S303. .. . In step S303, the terminal UE3 determines whether or not the handover start command message is received from the currently-connected cell. …. By contrast, the determination result is Yes, processing proceeds to step S104. ….. In step S104, the terminal UE3 halts the communication with the currently-connected cell, thereupon starting handover to the target cell for handover: [0140]);
release the CHO command when the handover procedure is successfully performed (“Detecting that the terminal UE3 started handover after transmitting the handover start command message, the source network entity SNE3 starts transferring the data addressed to the terminal UE3 to the target network entity TNE”. “By means of transmission of the handover start command message, the source network entity SNE3 detects that the terminal UE3 started handover”:  [0133]-[0134; ] “The terminal UE1 that started handover first sends a random access preamble (Random Access Preamble) as an uplink sync establishment request to the target network entity TNE indicated by the conditional handover command. Synchronized with the target network entity TNE, the terminal UE3 transmits a handover complete (Handover Complete) message to the target network entity TNE. Under the foregoing procedures, handover from the own cell provided by the source network entity SNE3 to the adjacent cell provided by the target network entity TNE takes place”. (==release of all handover message including CHO command]: [0135]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique TAMURA to the system of HWANG in order to provide handover to adjacent cell where radio resource can be effectively utilized : [TAMURA, [0050]).   
 
With respect to dependent claims: 
Regarding claims 29/40, HWANG, in view of TAMURA, specifically, HWANG teaches, further comprising: performing a radio resource control (RRC) connection re-establishment procedure upon an expiry of a CHO execution timer ([0057]-[0058], [0061]).

Regarding claims 30/41, HWANG, in view of TAMURA, specifically, HWANG teaches, further comprising: sending a CHO failure report to the source base station upon an expiry of a CHO execution timer (HO execution timer (execution time): a terminal 110 starts a timer from the moment when a UE-based 110 execution event is initialized. This timer may be configured as an RRC dedicated message along with a UE HO condition from a serving base station 120. The timer is stopped when the terminal 110 performs HO to a target cell and transmits an HO complete message. If the timer expires, the terminal 110 considers it as an HO failure and enters an RLF processing routine. [0096]).

Regarding claims 31/42, HWANG, in view of TAMURA, specifically, HWANG teaches, wherein the CHO command comprises a CHO command priority (In another embodiment, while the terminal 110 performs CHO (steps 2010, 2020, 2025, 2030, 2040, 2050), if a candidate target cell 130 gives priority to a different terminal 110 .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE Y LEE/Primary Examiner, Art Unit 2466